Citation Nr: 1440048	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted.

3.  Entitlement to an increased rating for the residuals of gynecomastia surgery, to include residual scars, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for the residuals of an appendectomy, to include a residual scar, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for the residuals of a fracture to the left ulna, to include a residual scar of the ulnar aspect of the left forearm, currently rated as 10 percent disabling.

7.  Entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a residual scar.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1981. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that, in part, dismissed the claim of entitlement to service connection for diabetes mellitus, and denied the following claims: whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted; entitlement to a rating in excess of 10 percent for the residuals of gynecomastia surgery, to include residual scars; entitlement to a rating in excess of 10 percent for the residuals of an appendectomy, to include a residual scar; entitlement to a rating in excess of 10 percent for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm; entitlement to a rating in excess of 10 percent for the residuals of a fracture to the left ulna, to include a residual scar of the ulnar aspect of the left forearm; and entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a residual scar.

In June 2014, the Board vacated the issues listed above, which were previously adjudicated in the September 2011 Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place following an in-person hearing at the local RO before a VLJ.

Inasmuch as Travel Board and videoconference hearings are scheduled by the RO, this case must be returned to the Jackson RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for the desired Travel Board or videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



